DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 5,661,887).
As to claim 1, Byrne teaches a method for inspecting installation of a fastener (“Blind Rivet Set Verification System And Method” (Title)), the method comprising: monitoring hydraulic pressure of a tool that is installing the fastener (Col 5 lines 5+ teaches hydraulic fluid pressure of the cylinders 20, 22 of the tool 12 is monitored by a pressure transducer 96. The output of such a monitoring is shown for example in the charts of Figure 2); and concluding that a fastener being installed exists in a specific state (Breakload analysis begins at Column 6 line 30. The “specific state” refers to whether a stem has broken from the head of the rivet (Col 7 lines 8+).), based on an amount of decrease in the hydraulic pressure during a predefined length of time (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on .
As to claim 2, Byrne teaches the method of claim 1 wherein: the concluding (breakpoint analysis) indicates whether the fastener (blind rivet) has been installed within a predefined tolerance (Col 6 lines 9+: “If the actual observed characteristics of the set are within predefined acceptable set ranges of the prestored values, a green light 116 on a visual display 118 is illuminated. If on the other hand the actual observed characteristics of the set are outside the prescribed set value ranges, a red light 120 is illuminated.”), and the conclusion is based on changes in the hydraulic pressure that indicate progress of a swaging operation (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value.”).
As to claim 3, Byrne teaches the method of claim 1 further comprising: detecting that the hydraulic pressure has dropped by more than a threshold amount within a period of time (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.” Examiner notes the pressure samples are taken at 1 millisecond intervals (Col 5 lines 40+). Thus, even though the charts in Figures 2, 3, 5, etc. display pressure as a function of displacement, the ; determining that a pintail of the fastener has snapped in response to the detecting (Col 7 lines 8+ defines Breakpoint Analysis as determining whether a stem has broken from the head of the rivet); and reducing the hydraulic pressure in response to the determining (Col 8 lines 10+ teaches that once the breakpoint analysis has made a determination, the algorithm returns to start to await the next cycle. Note that the beginning of each cycle is shown in the Figures as having a reduced pressure, thus it is implied that the pressure is reduced in order to start a new cycle.).
As to claim 4, Byrne teaches the method of claim 1 further comprising: detecting changes in the hydraulic pressure by: periodically acquiring measurements of the hydraulic pressure (pressure samples are taken at 1 millisecond intervals (Col 5 lines 40+).); and calculating changes between consecutively acquired measurements (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.”).
As to claim 5, Byrne teaches the method of claim 4 wherein: measurements of hydraulic pressure are periodically acquired between five and twenty milliseconds apart
As to claim 6, Byrne teaches the method of claim 1 further comprising: reporting a swaging error in response to determining that the hydraulic pressure has not dropped by more than a threshold amount during installation of the fastener (Col 6 lines 12+: “If on the other hand the actual observed characteristics of the set are outside the prescribed set value ranges, a red light 120 is illuminated.” The set refers to the pressure values described above, including the “sudden drop” or lack thereof.).
As to claim 7, Byrne teaches the method of claim 1 further comprising: confirming that the tool has pulled off from a lockbolt collar of the fastener, based on a return path pressure of the tool (Col 11 lines 12-25: “If the rivet sleeve 76 is composed of a material that is too hard, or if the material of the mandrel 72 is composed of a material that is too soft, or if the crimp on the mandrel is not to specifications, the secondary clamp element may not pull all the way to the secondary side of the workpieces prior to breakage. There is also the possibility that the mandrel head may not even enter the rivet body. In either event, the result is a loose and undesirable set. The rivet set verification system of the present invention is adapted to monitor this condition by way of a programmed control algorithm to analyze the clamp condition. The control algorithm used to analyze the clamp is included in the control circuit 18 and is described by reference to a clamp analysis flow chart shown in FIG. 12 in which an exemplary operation flow of the clamp analysis is set forth” (emphasis added). Examiner notes that the tool pressure, including the return path pressure, is the “set” that is verified in order to confirm the state of the sleeve 76.).
As to claim 25, Byrne teaches a method for controlling hydraulic pressure at a swage tool (“Blind Rivet Set Verification System And Method” (Title) the pressure of , the method comprising: detecting amounts of pressure change over time in a hydraulic system that drives a tool (Col 7 lines 60+ teaches, “The breakpoint is identified by looking for a sudden drop in the pressure value. This is accomplished by comparing each point on the pressure-versus-displacement waveform to the next pressure sample and determining the total difference between the two values.” Examiner notes the pressure samples are taken at 1 millisecond intervals (Col 5 lines 40+). Thus, even though the charts in Figures 2, 3, 5, etc. display pressure as a function of displacement, the “sudden drop” which determines the breakpoint is determined by the integrator circuit 108 with respect to a predetermined length of time.); and in response to monitoring hydraulic pressure: instructing the hydraulic system to reduce pressure in response to confirming that a fastener has been fully installed by the tool (Col 8 lines 10+ teaches that once the breakpoint analysis has made a determination, the algorithm returns to start to await the next cycle. Note that the beginning of each cycle is shown in the Figures as having a reduced pressure, thus it is implied that the pressure is reduced in order to start a new cycle.) based on amounts of additionally detected pressure change indicating decreases in pressure (the beginning of a new cycle is in response to the pass or fail of an entire set. The set includes pressure amounts additionally detected indicating decrease in pressure as shown in Figures 2 and 3); and awaiting another determination that pressure in the hydraulic system has decreased at a greater rate than a threshold rate (when the tool of Byrne resets the cycle, a new set for a new rivet is calculated) in response to determining that the fastener has not been fully installed by the tool based on additionally detected pressure changes (these .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne as applied to claim 1 above, and further in view of Chitty et al. (US 2006/0230591).
As to claim 8, Byrne teaches the method of claim 1 but does not teach: reducing the hydraulic pressure comprises halting a hydraulic motor that drives a hydraulic cylinder of the tool. Rather, the Byrne teaches an oil cylinder 20 and an air cylinder 22 which are powered by an undescribed pressure source 26. However, in the field of monitoring systems for hydraulic fastener setting tools, it was known at the time the invention was effectively filed that hydraulic cylinders are driven by hydraulic motors. See Chitty which teaches a “motor driven hydraulic pump” [Abstract]. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a hydraulic motor that drives a hydraulic cylinder in Byrne. Such a person would have been motivated to do so in order to effect the driving of a hydraulic cylinder by electro-motive force. Chitty [0019] teaches, “Upon mandrel break or fastener set, the controller 14, 16 stops activating the pump’s . 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1 and 3-4 under Calkins have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Byrne.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4 March 2021